                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

PETRA STETT OGNER as Trustee  )             CIV. NO. 17-00352 JMS-RLP
of the IRVING D. OGNER TRUST, )
dated January 27, 1995,       )
Amended and Restated In       )
Entirety on January 22, 2015, )
                              )
             Plaintiff,       )
                              )
       vs.                    )
                              )
M/V KILOHANA, O.N. 1208577,   )
her engines, machinery,       )
furniture, equipment, and     )
appurtenances, In Rem; and    )
DAVID E. THOMAS, In Personam, )
                              )
             Defendants.      )
 ____________________________ )

               ORDER ADOPTING MAGISTRATE JUDGE’S
                 FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on October 16, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “FINDINGS

AND RECOMMENDATION TO GRANT PLAINTIFF’S MOTION FOR

///

///

///
REIMBURSEMENT OF ADMINISTRATIVE EXPENSES,” ECF No. 74, are

adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, November 1, 2018.




                                   /s/ J. Michael Seabright
                                  J. Michael Seabright
                                  Chief United States District Judge




Ogner v. M/V Kilohana, O.N. 1208577, et al., Civ. No. 17-00352 JMS-RLP, Order
Adopting Magistrate Judge’s Findings and Recommendation



                                          2
